Case 6:16-cv-00033-RWS Document 740 Filed 04/12/19 Page 1 of 3 PageID #: 35863



                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


  TINNUS ENTERPRISES, LLC, et al.

         Plaintiffs,

                 v.                                   Case No. 6:16-cv-00033-RWS-JDL
                                                      (Lead Case)
  TELEBRANDS CORP. and BULBHEAD.COM,
  LLC,

         Defendants.


  TINNUS ENTERPRISES, LLC, et al.

         Plaintiffs,
                                                     Case No. 6:16-cv-00034-RWS-JDL
                 v.                                  (Consolidated with Lead Case)

  WALMART STORES, INC., et al.

         Defendants.



                           DEFENDANTS’ NOTICE OF APPEAL

        TO THE CLERK OF COURT, ALL PARTIES AND THEIR ATTORNEYS OF

 RECORD:

        Pursuant to 28 U.S.C. § 1295(a)(1) and Rules 3 and 4 of the Federal Rules of Appellate

 Procedure, notice is hereby given that Telebrands Corp., Bulbhead.com, LLC, Bed Bath &

 Beyond, Inc., Fry’s Electronics, Inc., The Kroger Company, and Walgreen Co., Defendants in the

 above-captioned actions, hereby appeal to the United States Court of Appeals for the Federal

 Circuit from the Final Judgment entered in this action on March 27, 2019 (Dkt. No. 727) and the

 portions of any and all orders, rulings, findings, conclusions and decisions underlying that



                                              -1-
Case 6:16-cv-00033-RWS Document 740 Filed 04/12/19 Page 2 of 3 PageID #: 35864



 judgment and in these actions that were adverse to Defendants, whether subsumed within the Final

 Judgment or not, including without limitation the March 15, 2019 Order on the parties’ motions

 for post-trial relief (Dkt. No. 719), the March 27, 2019 Order on attorneys’ fees and expenses (Dkt.

 No. 726), the December 19, 2018 Order on Defendants’ motion to compel and extend the period

 for reopened discovery (Dkt No. 697), the September 19, 2018 Order on Defendants’ bench briefs

 and motions for judgment as a matter of law (Dkt. No. 663), the November 21, 2017 Jury Verdict

 (Dkt. No. 544), the November 7, 2017 Order on Defendants’ motion for leave to file a renewed

 motion for summary judgment and a renewed motion to exclude testimony (Dkt. No. 496), the

 November 6, 2017 Order on the Defendants’ motion to bifurcate (Dkt. No. 495), the November 1,

 2017 Order on the Defendants’ summary judgment motion (Dkt. No. 484), the November 1, 2017

 Order on the Defendants’ motion to exclude (Dkt. No. 483), the October 26, 2017 Order on the

 parties’ motions in limine (Dkt. No. 477), the October 17, 2017 Order on Defendants’ motion to

 dismiss or transfer (Dkt. No. 456), the September 14, 2017 Order adopting the memorandum

 opinion and order of Magistrate Judge (No. 415), the September 14, 2017 Order on Plaintiffs’

 motion for summary judgment (Dkt. No. 413), the July 11, 2017 Order on Plaintiffs’ motion to

 strike (Dkt. No. 342), the February 14, 2017 Order on the Defendants’ summary judgment motion

 (Dkt. No. 226), the February 14, 2017 Order regarding claim construction (Dkt. No. 225), the

 August 25, 2016 Order on the Plaintiffs’ motion to dismiss (Dkt. No. 133), and all other orders

 and rulings relied upon or supplying the rationale for the orders listed herein or otherwise adverse

 to Defendants, including any Reports and Recommendations cited in such orders.

        Included herewith is payment of the filing fee and the docketing fee as required by 28

 U.S.C. § 1917, Federal Circuit Rule 52(a), and Federal Rule of Appellate Procedure 3(e).




  `                                             -2-
Case 6:16-cv-00033-RWS Document 740 Filed 04/12/19 Page 3 of 3 PageID #: 35865



                                               Respectfully submitted,

  Dated: April 12, 2019                        By:    /s/ Gregory Love
                                                      Gregory Love
                                                      Texas Bar No. 24013060
                                                      greg@lovetrialfirm.com
                                                      107 E. Main Street
                                                      Henderson, TX 75652
                                                      Tel: (903) 212-4444

                                                      Lance Lee
  Morgan Chu                                          Texas Bar No. 24004762
  mchu@irell.com                                      wlancelee@gmail.com
  Richard Birnholz                                    5511 Plaza Drive
  rbirnholz@irell.com                                 Texarkana, TX 75503
  Molly Russell                                       Tel: (903) 223-0276
  mrussell@irell.com
  Andreas Petasis                                     Robert T. Maldonado
  apetasis@irell.com                                  Rmaldonado@cooperdunham.com
  IRELL & MANELLA LLP                                 Laura A. Alos
  1800 Avenue of the Stars, Suite 900                 lalos@cooperdunham.com
  Los Angeles, California 90067-4276                  COOPER & DUNHAM LLP
  Tel: 310-203-7000                                   30 Rockefeller Plaza
                                                      New York, New York 10112
  Attorneys for Defendant Telebrands                  Tel: 212-278-0400
  Corp.                                               Attorneys for all Defendants


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with notice of the filing of this document via the
 Court’s CM/ECF system pursuant to Local Rule CV-5(a) on April 12, 2019.

                                               /s/ Gregory Love
                                               Gregory Love




  `                                             -3-
